On September 3, 1982, the court awarded $2,500 for attorney’s fees to the Executors of the Estate of Lawrence C. Mills, and on the same date an order was entered for reimbursement of attorney’s expenses in the amount of $2,046.12 to the Estate of Lawrence C. Mills.
Stipulated judgments were entered in the following cases and were remanded by order on the date indicated to the Administrative Board for the Correction of Military Records. Upon completion, the cases will be returned to this court for award of the amount of the judgment.
Case name Docket No. Date
David A. Thompson 619-81C 7/23/82
Michael L. Stepto 650-81C 8/13/82
Kenneth G. Guerin 530-81C 8/20/82
The following judgment orders have been entered pursuant to stipulation of the parties and on the basis of the decision in the Doyle and Adams cases, 220 Ct. Cl. 285, 599 F. 2d 984:
*1059Plaintiff No. Amount Date
Robert E. Billingsley, et al. 448-77 8/20/82
John Morolla $13,118.95
Robert E. Courneen, et al. 287-77 8/20/82
Ruben John Munoz 9,999.55
Robert F. Goerlich, et al. 231-77 8/20/82
Jose L. Morales 21,708.75
Don F. Lull 520-80C 42,345.09 9/3/82
Charles A. Williams 521-80C 54,193.28 9/3/82
Pursuant to stipulations of the parties, judgments were entered for the below-identified plaintiffs in the amounts listed, and it was ordered that the Secretary of the Air Force correct each plaintiffs nonselection for promotion and (in the cases indicated*) placement in plaintiffs records of nonprejudicial language explaining the gap in his ratings as an officer:
Plaintiff No. Amount Date
Kevin R. Mulcahy* 413-81C $41,726.75 6/18/82
Philip J. Aquino, Jr.* 394-81C 41,120.54 7/2/82
Matthew A. Bird 231-80C 54,044.40
George A. Case 423-80C 42,250.65
Theodore R. Coyle, Jr. 367-80C 43,240.23
David Gabourie 573-81C 47,859.15
Ralph W. Kelly 609-80C 46,154.29
Jerry L. Melson* 718-81C 46,376.91
Gerald L. Minkow* 235-80C 55,065.56
James W. Solze, Jr.* 644-80C 48,836.01
Anthony Davenport* 377-80C 15,635.08 7/9/82
James F. Ensminger, III 386-81C 35,003.13
Roger W. Stensvad* 606-81C 42,444.13 8/6/82
Larry G. Hadley* 405-80C 53,535.27 9/17/82